12. 2006 Progress Report on the Former Yugoslav Republic of Macedonia (vote)
- Meijer report
- Before the vote:
rapporteur. - Mr President, at the start of the vote on my report, I have to inform the House of two issues. First, when the vote was being prepared in the AFET Committee, all political groups agreed to use in this report only one term for the state which calls itself the Republic of Macedonia. It is the long sentence 'Former Yugoslav Republic of Macedonia', without any abbreviation, such as the English FYROM or the French ARYM. I therefore propose that if parts of the final adopted text include any other terms, those terms should be replaced on the basis of this broad agreement.
Secondly, the PPE-DE Group proposed that I should merge two amendments on paragraph 13 into one - my amendment 22 and the PSE amendment 6. With this is mind, I should like to move an oral amendment to my amendment 22. As the vote on amendment 22 is due to be taken after the vote on amendment 6, this solution is only possible if amendment 6 is rejected.
I should therefore like to ask that the order of voting on the amendments be changed. Mr Pinior of the PSE Group said yesterday evening that he would be in favour of this arrangement.
I hope everyone understood that correctly. In that case we shall do as you request.